            Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 1 of 8




 1    Michael L. Schrag (SBN 185832)
      Joshua J. Bloomfield (SBN 212172)
 2    Linda P. Lam (SBN 301461)
 3    GIBBS LAW GROUP LLP
      505 14th Street, Suite 1110
 4    Oakland, California 94612
      Telephone: (510) 350-9700
 5    Facsimile: (510) 350-9701
      mls@classlawgroup.com
 6    jjb@classlawgroup.com
 7    lpl@classlawgroup.com

 8    Richard M. Paul III
      Ashlea G. Schwarz
 9    Laura C. Fellows
      PAUL LLP
10    601 Walnut Street, Suite 300
11    Kansas City, Missouri 64106
      Telephone: (816) 984-8100
12    Facsimile: (816) 984-8101
      Rick@PaulLLP.com
13    Ashlea@PaulLLP.com
      Laura@PaulLLP.com
14

15   Counsel for Plaintiffs and Proposed Classes

16
                               UNITED STATES DISTRICT COURT FOR THE
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18

19    ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
      and on behalf of all others similarly situated,
20                                                      DECLARATION OF MICHAEL
                      Plaintiffs,                       SCHRAG IN SUPPORT OF
21                                                      PLAINTIFFS’ RENEWED MOTION
      v.                                                FOR CLASS CERTIFICATION
22

23    WELLS FARGO BANK, N.A.,                           Date: January 9, 2020
                                                        Time: 8 a.m.
24                    Defendant.                        Dept: Courtroom 12
                                                        Judge: Hon. William H. Alsup
25

26
27

28

                                                                 SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                               MOTION FOR CLASS CERT.
                                                                               Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 2 of 8




 1          I, Michael Schrag, declare as follows:

 2      1. I am a partner at Gibbs Law Group LLP in Oakland, California. I am co-counsel of record for

 3   Plaintiffs in the above-named action.

 4      2. I submit this declaration in support of Plaintiffs’ renewed motion for class certification. I have

 5   personal knowledge of the matters stated herein and could and would competently testify thereto if

 6   called upon to do so.

 7      3. I joined Gibbs Law Group LLP in the spring of 2015. Attached as Exhibit A is a true and

 8   correct copy of my firm’s resume that includes my background and 23 years of experience prosecuting

 9   complex class actions on behalf of consumers and small businesses.

10      4. I have been co-lead class counsel in Beaver v. Tarsadia Hotels, Case No. 11-cv-1842-GPC

11   (S.D. Cal.) a class action that settled for $51.15 million and established favorable law for consumers

12   (Beaver v. Tarsadia Hotels, 816 F.3d 1170 (9th Cir. 2016)); and Ammari v. Pacific Bell Directory

13   (Alameda County Super. Ct. No. RG05198014), a class action that resulted in a $27 million judgment

14   after a class trial and two successful appeals. I am currently on the Plaintiffs’ Executive Committees in

15   In re Wells Fargo Collateral Protection Insurance, Case No. 8:17-ml-2797-AG-KES (C.D. Cal.) and In

16   Re Cattle Antitrust Litigation, Case No. 19-cv-1222 (JRT/HB) (D. Minn.). I am also on the Expert

17   Committee in In re Disposable Contact Lens Antitrust Litigation, Case No. 3:15-md-2626-HES-JRK,

18   (M.D. Fla.). See Exhibit A at 11-12.

19      5. My firm and I, together with our co-counsel Paul LLP, have invested significant time and

20   resources to prosecuting this action since November 2018. We have received more than 200 inquiries

21   from class members and have devoted substantial efforts providing timely responses to class members’

22   inquiries regarding the remediation that Wells Fargo provided, as well as the litigation.

23      6. We have also briefed two motions to dismiss all or part of this case, reviewed over 140,000

24   pages of documents Wells Fargo produced, defended 14 Plaintiffs’ depositions, responded to extensive

25   written discovery served on the proposed class representatives, deposed seven Wells Fargo employees,

26   and worked with experts on damages and restitution theories.
27      7. To date, my firm has spent over 3,955 hours and has incurred over $95,000 in out-of-pocket

28   expenses in prosecuting this case.


                                                        -1-        SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                                 MOTION FOR CLASS CERT.
                                                                                 Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 3 of 8




 1      8. The attorneys working on this case are fully committed to prosecuting this litigation and to

 2   maximizing a recovery on behalf of the proposed class members. I know of no conflicts that would

 3   impede our ability to vigorously prosecute this case.

 4      9. Attached as Exhibit 1 is a true and correct copy (except to the extent any highlighting was done

 5   by Plaintiffs’ counsel) of the 2011 Consent Order issued by the Comptroller of the Currency to Wells

 6   Fargo Bank, N.A.

 7      10. Attached as Exhibit 2 is a true and correct copy (except to the extent any highlighting was done

 8   by Plaintiffs’ counsel) of the 2013 Consent Order issued by the Comptroller of the Currency to Wells

 9   Fargo Bank, N.A.

10      11. Attached as Exhibit 3 is a true and correct copy (except to the extent any highlighting was done

11   by Plaintiffs’ counsel) of the 2015 Consent Order issued by the Comptroller of the Currency to Wells

12   Fargo Bank, N.A.

13      12. Attached as Exhibit 4 is a true and correct copy (except to the extent any highlighting was done

14   by Plaintiffs’ counsel) of the 2016 Consent Order for a Civil Money Penalty issued by the Comptroller

15   of the Currency to Wells Fargo Bank, N.A.

16      13. Attached as Exhibit 5 is a true and correct copy (except to the extent any highlighting was done

17   by Plaintiffs’ counsel) of the Mortgagee Letter 2009-23 issued by the Department of Housing and

18   Urban Development (HUD).

19      14. Attached as Exhibit 6 is a true and correct copy (except to the extent any highlighting was done

20   by Plaintiffs’ counsel) of Wells Fargo’s servicer participation agreement with respect to HAMP.

21      15. Attached as Exhibit 7 is a true and correct copy (except to the extent any highlighting was done

22   by Plaintiffs’ counsel) of the Mortgagee Letter 2009-35 issued by HUD.

23      16. Attached as Exhibit 8 is a true and correct copy (except to the extent any highlighting was done

24   by Plaintiffs’ counsel) of relevant excerpts from the deposition of Robert Ferguson.

25      17. Attached as Exhibit 9 is a true and correct copy (except to the extent any highlighting was done

26   by Plaintiffs’ counsel) of a September 6, 2010 letter from Wells Fargo to Plaintiff Troy Frye.
27      18. Attached as Exhibit 10 is a true and correct copy (except to the extent any highlighting was

28   done by Plaintiffs’ counsel) of a September 6, 2011 letter from Wells Fargo to Plaintiff Troy Frye.


                                                        -2-       SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                                MOTION FOR CLASS CERT.
                                                                                Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 4 of 8




 1      19. Attached as Exhibit 11 is a true and correct copy (except to the extent any highlighting was

 2   done by Plaintiffs’ counsel) of Wells Fargo’s Home Preservation Application (HPA) Overview.

 3      20. Attached as Exhibit 12 is a true and correct copy (except to the extent any highlighting was

 4   done by Plaintiffs’ counsel) of relevant excerpts from the deposition of Carmen Bell.

 5      21. Attached as Exhibit 13 is a true and correct copy (except to the extent any highlighting was

 6   done by Plaintiffs’ counsel) of a March 8, 2018 letter from Carmen Bell.

 7      22. Attached as Exhibit 14 is a true and correct copy (except to the extent any highlighting was

 8   done by Plaintiffs’ counsel) of Mortgagee Letter 2005-30 issued by HUD.

 9      23. Attached as Exhibit 15 is a true and correct copy (except to the extent any highlighting was

10   done by Plaintiffs’ counsel) of a spring 2018 e-mail chain among Wells Fargo employees.

11      24. Attached as Exhibit 16 is a true and correct copy (except to the extent any highlighting was

12   done by Plaintiffs’ counsel) of an e-mail chain among Wells Fargo employees.

13      25. Attached as Exhibit 17 is a true and correct copy (except to the extent any highlighting was

14   done by Plaintiffs’ counsel) of Wells Fargo’s executive summary titled “Attorney Fee Calculation Error

15   – CIT 6214.”

16      26. Attached as Exhibit 18 is a true and correct copy (except to the extent any highlighting was

17   done by Plaintiffs’ counsel) of a September 5, 2013 e-mail from a Wells Fargo employee.

18      27. Attached as Exhibit 19 is a true and correct copy (except to the extent any highlighting was

19   done by Plaintiffs’ counsel) of an e-mail attaching Wells Fargo employee Dan Pfeil’s 2013

20   performance review.

21      28. Attached as Exhibit 20 is a true and correct copy (except to the extent any highlighting was

22   done by Plaintiffs’ counsel) of a September 2013 e-mail chain among Wells Fargo employees.

23      29. Attached as Exhibit 21 is a compilation (created by Plaintiffs’ counsel) of excerpts of entries

24   from spreadsheets produced by Wells Fargo concerning outstanding issues. These spreadsheets

25   pertained to meetings on October 9, October 16, October 23, October 30, November 6, and November

26   20, 2013, respectively. This compilation shows that attorney’s fees issue was on the list of discussion
27   topics week after week.

28


                                                        -3-        SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                                 MOTION FOR CLASS CERT.
                                                                                 Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 5 of 8




 1       30. Attached as Exhibit 22 is a true and correct copy (except to the extent any highlighting was

 2   done by Plaintiffs’ counsel) of a Wells Fargo “Change Control Center” page relating to the attorney’s

 3   fees issue that is the subject of this case.

 4       31. Attached as Exhibit 23 is a true and correct copy (except to the extent any highlighting was

 5   done by Plaintiffs’ counsel) of a January 9, 2014 e-mail from a Wells Fargo employee.

 6       32. Attached as Exhibit 24 is a true and correct copy (except to the extent any highlighting was

 7   done by Plaintiffs’ counsel) of a January 2014 e-mail chain among Wells Fargo employees.

 8       33. Attached as Exhibit 25 is a true and correct copy (except to the extent any highlighting was

 9   done by Plaintiffs’ counsel) of meeting minutes from a January 2014 meeting among Wells Fargo

10   employees.

11       34. Attached as Exhibit 26 is a true and correct copy (except to the extent any highlighting was

12   done by Plaintiffs’ counsel) of a May 2014 e-mail chain among Wells Fargo employees.

13       35. Attached as Exhibit 27 is a true and correct copy (except to the extent any highlighting was

14   done by Plaintiffs’ counsel) of a January 9, 2014 e-mail from a Wells Fargo risk consultant, as well as

15   Dan Pfeil’s 2013 performance review (produced by Wells Fargo).

16       36. Attached as Exhibit 28 is a true and correct copy (except to the extent any highlighting was

17   done by Plaintiffs’ counsel) of a July 2014 e-mail chain among Wells Fargo employees.

18       37. Attached as Exhibit 29 is a true and correct copy (except to the extent any highlighting was

19   done by Plaintiffs’ counsel) of a September 2014 presentation and set of notes from a meeting among

20   Wells Fargo employees.

21       38. Attached as Exhibit 30 is a true and correct copy (except to the extent any highlighting was

22   done by Plaintiffs’ counsel) of October 2014 call notes among Wells Fargo employees.

23       39. Attached as Exhibit 31 is a true and correct copy (except to the extent any highlighting was

24   done by Plaintiffs’ counsel) of an October 15, 2014 e-mail from a Wells Fargo employee.

25       40. Attached as Exhibit 32 is a true and correct copy (except to the extent any highlighting was

26   done by Plaintiffs’ counsel) of a January 2015 e-mail chain among Wells Fargo employees.
27

28


                                                       -4-        SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                                MOTION FOR CLASS CERT.
                                                                                Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 6 of 8




 1       41. Attached as Exhibit 33 is a true and correct copy (except to the extent any highlighting was

 2   done by Plaintiffs’ counsel) of a Wells Fargo executive summary from 2015 on the attorney’s fee issue

 3   that is the subject of this case.

 4       42. Attached as Exhibit 34 is a true and correct copy (except to the extent any highlighting was

 5   done by Plaintiffs’ counsel) of relevant excerpts from the deposition of Diane Young.

 6       43. Attached as Exhibit 35 is a true and correct copy (except to the extent any highlighting was

 7   done by Plaintiffs’ counsel) of an April 2015 e-mail chain among Wells Fargo employees.

 8       44. Attached as Exhibit 36 is a true and correct copy (except to the extent any highlighting was

 9   done by Plaintiffs’ counsel) of a spring 2015 e-mail chain among Wells Fargo employees.

10       45. Attached as Exhibit 37 is a true and correct copy (except to the extent any highlighting was

11   done by Plaintiffs’ counsel) of a May 2015 e-mail chain among Wells Fargo employees.

12       46. Attached as Exhibit 38 is a true and correct copy (except to the extent any highlighting was

13   done by Plaintiffs’ counsel) of Wells Fargo’s “Business Requirements Document” regarding the

14   attorney’s fees issue that is the subject of this case.

15       47. Attached as Exhibit 39 is a true and correct copy (except to the extent any highlighting was

16   done by Plaintiffs’ counsel) of a March 2018 e-mail chain among Wells Fargo employees.

17       48. Attached as Exhibit 40 is a true and correct copy (except to the extent any highlighting was

18   done by Plaintiffs’ counsel) of Wells Fargo’s “Business Requirements Document” regarding phase two

19   of the attorney’s fees issue that is the subject of this case.

20       49. Attached as Exhibit 41 is a true and correct copy of a chart created by Wells Fargo listing

21   information on each member of the class. To avoid disclosing mediation-related information, Plaintiffs’

22   counsel removed three columns that were in the version Wells Fargo prepared: initial remediation

23   amount to each class member, the total amount each class member received in remediation and

24   mediation, as well as the amount each class member initially requested in mediation.

25       50. Attached as Exhibit 42 is a true and correct copy (except to the extent any highlighting was

26   done by Plaintiffs’ counsel) of relevant excerpts from the deposition of Debora Granja.
27       51. Attached as Exhibit 43 is a true and correct copy (except to the extent any highlighting was

28   done by Plaintiffs’ counsel) of the Fannie Mae/Freddie Mac form security instrument.


                                                           -5-        SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                                    MOTION FOR CLASS CERT.
                                                                                    Case No. 3:18-cv-07354-WHA
            Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 7 of 8




 1      52. Attached as Exhibit 44 is a true and correct copy (except to the extent any highlighting was

 2   done by Plaintiffs’ counsel) of the Federal Housing Administration form security instrument.

 3      53. Attached as Exhibit 45 is a true and correct copy (except to the extent any highlighting was

 4   done by Plaintiffs’ counsel) of the form apology letter that Wells Fargo sent to class members to notify

 5   them of Wells Fargo’s error in denying them a loan modification.

 6      54. Attached as Exhibit 46 is a state law survey (created by Plaintiffs’ counsel) showing that all

 7   states admit extrinsic evidence if there is an ambiguity in a contract that Plaintiffs’ counsel created for

 8   purposes of this motion.

 9      55. Attached as Exhibit 47 is a state law survey (created by Plaintiffs’ counsel) showing that all

10   states define “extreme and outrageous” conduct for purposes of intentional infliction of emotional

11   distress in the same or substantially similar manner.

12      56. Attached as Exhibit 48 is a true and correct copy (except to the extent any highlighting was

13   done by Plaintiffs’ counsel) of the form apology letter that Debora Granja received from Wells Fargo,

14   notifying her of Wells Fargo’s error in denying her a loan modification.

15      57. Attached as Exhibit 49 is a true and correct copy (except to the extent any highlighting was

16   done by Plaintiffs’ counsel) of the form apology letter that Sandra Campos received from Wells Fargo,

17   notifying her of Wells Fargo’s error in denying her a loan modification.

18      58. Attached as Exhibits 50 to 62 are true and correct copies (except to the extent any highlighting

19   was done by Plaintiffs’ counsel) of portions of the other proposed class representatives’ depositions,

20   which demonstrate their commitment to this case and understanding of their duties as a class

21   representative:

22              •      Ex. 50: Alicia Hernandez

23              •      Ex. 51: Emma White

24              •      Ex. 52: Troy Frye

25              •      Ex. 53: Coszetta Teague

26              •      Ex. 54: Russell Simoneaux
27              •      Ex. 55: Brenda Simoneaux

28              •      Ex. 56: John DeMartino


                                                         -6-         SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                                   MOTION FOR CLASS CERT.
                                                                                   Case No. 3:18-cv-07354-WHA
     Case 3:18-cv-07354-WHA Document 173-1 Filed 11/21/19 Page 8 of 8




 1      •   Ex. 57: Yvonne DeMartino

 2      •   Ex. 58: Rose Wilson

 3      •   Ex. 59: Tiffanie Hood

 4      •   Ex. 60: George Floyd

 5      •   Ex. 61: Cyndi Floyd

 6      •   Ex. 62: Diana Trevino

 7   I declare under penalty of perjury that the foregoing is true and correct.

 8   Dated this 21st day of November, 2019 in Oakland, California.

 9                                                 /s/ Michael L. Schrag

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 -7-        SCHRAG DECL. ISO PLAINTIFFS’ RENEWED
                                                                          MOTION FOR CLASS CERT.
                                                                          Case No. 3:18-cv-07354-WHA
